Taylor, C. J.
The appellants, as complainants below, filed their bill in equity in the Circuit Court of Escambia county against the appellees as defendants below, alleging in substance as follows: That the complainants and defendants are the heirs at law of Mary A. Caro, deceased, who died on *205the 13th of February, 1898, in Pensacola, Florida; that said Mary A. Caro was at the time of her death the head of a family residing in. the State of Florida, and was seized and possessed and residing upon the following described real estate situated in the city of Pensacola, Escambia county, Florida, to-wit: Lots twelve (12) and thirteen (13) and north half of lot fourteen (14) in block one (1) of the Belmont tract in said city, containing less than one-lialf acre, and being her homestead*; that the complainants and defendants are all brothers and sisters, and children of the said Mary A. Caro and her husband Philip A. Caro, who died on the 18th of November, 1875, except the defendants Annie L. Quina, Philip G. Caro and John G. Caro, who are grandchildren of said Mary A. Caro, being children of her son Philip Caro, deceased, and the defendant Gregory Quina, who is the husband of Annie L. Quina; that they are all over the age of twenty-one years and that complainants and defendants are coparceners in the above described real estate, each of them being entitled to one-tenth part thereof, except Annie L. Quina, Philip G. Caro and John G. Caro, who are each entitled to one-third of one-tenth thereof; that no other person or persons are entitled to any part thereof or claim therein; that complainants are desirous that a partition of said premises shall be made among the said several parties seized of and entitled thereto. The bill waives answer under oath, and prays for petition of the said premises, for general relief and for subpoena. The defendants answered the bill admitting the relationship between the parties as alleged, but deny that the complainants and defendanis are coparceners in the real estate described in the bill, or that the complainants or defendants or either of them are entitled to any proportionate share or quanity *206in the same, or are entitled to a partition thereof, because, as defendants aver, the said Mary A. Caro was' the owner in fee simple of the property described in the bill, and pi;i- or to her death she made a will by which she devised the said property to two of the defendants, vis: Florida N. Caro and Georgia A. Oaro, which said will remained unrevoked at the time of her death, and has been duly admitted to probate since her death in the county judge’s court of Escambia County.' By the written stipulations and agreements of the parties, and the evidence taken before a master the following facts were established: Mary A. Caro, widow of Philip A. Caro, shortly after his decease, built a dwelling house on the real estate in dispute and removed thereto with, her children who were not then married. She owned the land in fee, and made it her home and place of actual residence for many years prior to her death, and died there. As her children married the3r established homes for themselves elsewhere. The defendants Georgia A. Caro and Florida N. Caro were her daughters and continuously resided with her, making her home their home, they having no other home or dwelling place, and resided with her at the time of her death. Their mother paid for and supplied the food for the household. Georgia acted as nurse for her mother, who was_in feeble health for several years before her death, and attended to her personal wants generally. Florida attended exclusively- to the duties of keeping house, and to her mother’s outside business affairs. They were both continuously members of their mother’s family and household. Both of them were of age and had been for several y-cars prior to their mother's death, and both,of them by sewing earned enough money to supply all of their wants except their food which they ate at their mother's -table. Both of them *207were continuously under the protection oí their mother’s roof-tree and family fireside.
The Circuit Judge upon the bill, answer and evidence rendered a final decree adjudging that the real estate in question was lawfully devised to the said Florida N. Car.o and Georgia A. Caro, and that the complainants were not entitled to partition thereof, and dismissing the bill at the cost of the complainants. From this decree the complainants have appealed to this court, assigning the said decree as error.
The Circuit Judge erred in making the decree appealed from. The facts in the case are substantially on all fours with the facts in the case of DeCottes v. Clarkson, 43 Fla. 1, 29 South. Rep. 442. in which it was held that the widowed mother in that ease was the head of a family at the time of her death, within the meaning of section 1 of Article X of. the constitution, and, having children in being, that she could not devise her homestead by will. That ca.se is decisive of tins one, and we consequently hold that under the facts in this case Mary A. Caro was the head of a family, within the meaning of said section 1 of •Article X of the Constitution of Florida of 1885, and that having children in ease at the time of her death, her will, in so far as it undertook to devise, her homestead to two of her cb.ildren to the exclusion of the others, was inoperative and void, and that the complainants were entitled to partition and division among her heirs at law of the real estate constituting .such homestead.
The decree appealed from is reversed with directions for suds farther proceedings in the cause as may be conformable to equity practice and not inconsistent with this opinion. The appellees to be taxed with the costs of this appeal.
*208MAXWELL, J., took no part in the decision of. this cause.